DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 4/25/2022.  
Claims 1, 2, 15 and 16 have been amended.  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shrestha et al. (WO2020/223633A1 hereinafter, Shrestha) in view of Kim et al. (US-2019/0141515 hereinafter, Kim).
Regarding claim 1, Shrestha teaches a data transmission method (Abstract), applied to a first network device (Fig. 1 [130]), the method comprising:
receiving, by the first network device (Fig. 1 [130]), first indication information (Fig. 1 [102]) of whether to transmit first information to a second network device, ([0037] “At step 102, the S-GW 140 (or the SCEF) sends CP data information to the MME 130. The CP data information may include an indication of DL CP data arrival and/or size information of the DL data. In an example, the DL CP data may arrive in the S- GW 140, which may generate and send the CP data information to the MME 130”)
wherein the first indication information includes a size of called data; ([0037] “At step 104, and after receipt of the CP data information, the MME 130 determines whether to use MT EDT to transmit the data to the UE 160. In an example, the MME 130 can make the determination based on: (i) the size information of the DL data,”)
determining, by the first network device and based on the received first indication information, to transmit the first information to the second network device; (Fig. 1 [104] and [0038] “The MME 130 determines to initiate MT EDT to send the CP DL data to the UE 160. The MME 130 then generates an S1 -AP paging message that includes an MT EDT indication and the CP data information.”)
upon determining to transmit the first information, generating, by the first network device, the first information based on the size of the called data by comparing the size of called data with a preset threshold, ([0037-0038] “the MME 130 determines whether to use MT EDT to transmit the data to the UE 160. In an example, the MME 130 can make the determination based on: (i) the size information of the DL data” and “The MME 130 determines to initiate MT EDT to send the CP DL data to the UE 160. The MME 130 then generates an S1 -AP paging message that includes an MT EDT indication and the CP data information. Then, at step 106, the MME 130 transmits the S1 -AP paging message to the eNB 150.”)
wherein the first information is configured to assist the second network device (Fig. 1 [150]) in configuring its early transmission of called data for a terminal (Fig. 1 [160]); (note: this is a recitation of intended use, at a device “second network device” that is not performing the method of claim 1 “applied to a first network device” and accordingly, is outside the scope of the method occurring at “a first network device”.  This limitation has been considered and determined to not receive patentable weight) citation follows for compact prosecution reasons: ([0038] “At step 108, and after receipt of the S1 -AP paging message, the eNB 150 determines whether to use MT EDT to transmit the DL data to the UE 160. The eNB 150 can make the determination based on a number of required transmission repetitions and/or the size information of the DL data”) and
transmitting the first information to the second network device.  (Fig. 1 [108])
Shrestha differs from the claimed invention by not explicitly reciting receiving a second message transmitted by the terminal, and determining, based on the second message, capability of the terminal about support or non-support for the early transmission of called data.  
In an analogous art, Kim teaches a method for transmitting data according to early data transmission (Abstract) that includes an MME receiving a second message transmitted by the terminal, and determining, based on the second message, capability of the terminal about support or non-support for the early transmission of called data.  (Page 12 [0268])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Shrestha after modifying it to incorporate the ability to receive EDT support capability information from a mobile terminal in pre-preparation for EDT of Kim since it enables the mobile device and the MME to check and verify EDT capability prior to attempting EDT.  (Kim Page 12 [0265-0268])
Regarding claim 2, Shrestha in view of Kim teaches acquiring the capability of the terminal about support or nonsupport for the early transmission of called data from a stored wireless capability set of the terminal.  (Shrestha [0057] “after receipt of the DL data, the MME 130 determines whether to use MT EDT to transmit the data to the UE 160. The MME 130 can make the determination based on: (i) UE capability,”, [0037] “UE 160’s subscription information” & [0076])
Regarding claim 3, Shrestha in view of Kim teaches wherein transmitting the first information to the second network device comprises:
carrying the first information (Shrestha [0038] “The eNB 150 can make the determination based on a number of required transmission repetitions and/or the size information of the DL data”) in a paging request message (Shrestha Fig. 1 [106]) transmitted to the second network device.  (Shrestha Fig. 1 [150] receives [106] from [130])
Regarding claim 4, Shrestha in view of Kim teaches receiving, from a third network device (Shrestha Fig. 1 [140]), at least one of: called data ([0037] “CL CP data arrival”, or first indication information of whether to perform the early transmission of called data,  (Shrestha [0037] “size information of the DL data”)
wherein the first indication information is used to assist the first network device in determining whether to transmit the first information to the second network device.  (Shrestha [0037] “In an example, the MME 130 can make the determination based on: (i) the size information of the DL data”)
Regarding claim 5, Shrestha in view of Kim teaches during establishing one of a Protocol Data Unit (PDU) session (Shrestha [0039-0040] “NAS protocol data unit”), a Packet Data Network (PDN) connection, or an Evolved Packet System (EPS) bearer, determining whether the early transmission of called data is to be used for the one of the PDU session, the PDN connection, and the EPS bearer according to at least one of the following information:
capability information of the terminal about support for the early transmission of called data; (Shrestha [0057] “after receipt of the DL data, the MME 130 determines whether to use MT EDT to transmit the data to the UE 160. The MME 130 can make the determination based on: (i) UE capability,”, [0037] “UE 160’s subscription information” & [0076])
local configuration information;
policy information of network configuration; or
service data information provided by external networks.  
Regarding claim 6, Shrestha in view of Kim teaches transmitting second indication information (Shrestha [0041] “The MME 130, in response to receiving the initial message, may engage in signaling (e.g., establishing a bearer) with the S-GW 140 in order to receive the DL data from the S-GW 140.”) to a third network device (Shrestha Fig. 1 [140]), wherein the second indication information is used to indicate whether the early transmission of called data is used for one of the PDU session, the PDN connection or the EPS bearer.  (non-functional descriptive material, the “meaning” of the information is not utilized by any device in the claim to do anything.  The “information” is simply transmitted and accordingly, the broadest reasonable interpretation of the “information” is data)1
Regarding claim 7, Shrestha in view of Kim teaches transmitting fifth indication information to the second network device (Shrestha Fig. 1 [150]), wherein the fifth indication information is used to indicate at least one of:
whether to respond to paging; (Shrestha Fig. 1 [118] and [0041] “At step 118, and in response to receipt of the S1 -AP initial message, the MME 130 sends the DL CP data (e.g., a NAS PDU) to the eNB 150.”)
whether to release the terminal quickly; or
whether called data is pure downlink data.  
Regarding claim 15, the limitations of claim 15 are rejected as being the same reasons set forth above in claim 1.  Additional structure can be seen in Shrestha [0150-0162] and Fig. 10 [1005] processor, [1020] memory, [1015 & 1035] transceiver.  
Regarding claims 16-20, the limitations of claims 16-20 are rejected as being the same reasons set forth above in claims 2-6.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew C Sams/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Applicant is reminded that structure defines how an apparatus differs from prior art apparatuses and when no difference in structure is defined, the assumption is made that the prior art structure meets the limitations.  
        The Examiner will not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate.  See In re Lowry, 32 F.3d 1579, 1582-1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336,1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious).  See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (nonprecedential), aff’d, 191 Fed. Appx. 959 (Fed. Cir. 2006).  “Claim limitations directed to printed matter are not entitled to patentable weight unless the printed matter is functionally related to the substrate on which the printed matter is applied.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1031 (Fed. Cir. 2018) (emphasis added). This printed matter doctrine is not strictly limited to “printed” materials. Mallinckrodt, 890 F.3d at 1032. More specifically, “a claim limitation is directed to printed matter ‘if it claims the content of information.’” Mallinckrodt, 890 F.3d at 1032 (quoting In re Distefano, 808 F.3d 845, 848 (Fed. Cir. 2015)).
        	In method cases, the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).